June 18, 1993

                  UNITED STATES COURT OF APPEALS

                      FOR THE FIRST CIRCUIT

                                             

No. 93-1045

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                          STEPHEN DYER,

                      Defendant, Appellant.

                                              

           APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

             [Hon. Gene Carter, U.S. District Judge]
                                                   

                                             

                              Before

              Selya, Cyr and Boudin, Circuit Judges.
                                                   

                                             

     Martin J.  Ridge, with whom  Beagle, Pearce, & Ridge  was on
                                                         
brief, for appellant.
     Margaret  D. McGaughey,  Assistant  United States  Attorney,
                           
with whom Jay  P. McCloskey, United States Attorney, and Jonathan
                                                                 
Chapman, Assistant United States Attorney, were on brief, for the
       
United States.

                                              

                          June 18, 1993
                                             

          Per  Curiam.    In  this  criminal  appeal,  defendant-
          Per  Curiam.
                     

appellant  Stephen Dyer challenges his sentence.   He makes three

claims.

          1.   Dyer contends that the career offender guidelines,

U.S.S.G.     4B1.1, 4B1.2, impermissibly  exceed the scope  of 28

U.S.C.   994(h),  the pertinent enabling statute  and, therefore,

could not validly be employed to enhance his sentence.  The Third

Circuit  repudiated  precisely  the same  asseveration  in United
                                                                 

States  v. Whyte, 892 F.2d 1170 (3d Cir. 1989), cert. denied, 494
                                                            

U.S. 1070 (1990).  We think  the Whyte court correctly upheld the
                                      

career offender guidelines, and we reject appellant's argument on

the basis of Whyte.  See id. at 1174.
                            

          2.    Next,  Dyer contends  that  his  criminal record,

though extensive,  does not include two predicate offenses of the

type necessary to animate  the career offender guidelines.   This

argument  was  not  presented  to  the  district  court  and  is,

therefore, waived.   See United States v. Dietz,  950 F.2d 50, 55
                                               

(1st Cir.  1991) (stating,  in connection  with sentencing,  that

"arguments not seasonably addressed to the trial court may not be

raised for the first time in an appellate venue").

          Moreover, even if we were  to reach the point, we would

reject it on the merits.  Dyer concedes that he was  convicted of

a  controlled  substance  offense  coming  within  the  ambit  of

U.S.S.G.   4B1.2(2).1  In  addition, he was convicted of burglary

                    

     1This   offense  is  described   in  paragraph  78   of  the
presentence investigation report (PSI Report).

                                2

under 17-A M.R.S.A.   401(1) (a statute that criminalizes illegal

entry into a structure).2  We  have made it abundantly clear that

such a  crime is properly  includable as a predicate  offense for

purposes  of the career  offender guidelines.   See, e.g., United
                                                                 

States v. Fiore, 983 F.2d 1, 4 (1st Cir. 1992), cert. denied, 113
                                                            

S. Ct. 1850 (1993).   And, moreover, consistent with the caselaw,

e.g., id. at 3; United States v. Bell, 966 F.2d 703,  705-06 (1st
                                     

Cir. 1992), we decline appellant's  invitation to peek behind the

conviction  and  examine its  particular  facts.   See  Taylor v.
                                                              

United States, 495 U.S. 575, 600 (1990).3
             

          3.   Finally,  Dyer contends  that  the district  court

impermissibly  withheld  an  offense-level   reduction  based  on

acceptance of  responsibility.   See U.S.S.G.    3E1.1.   The key
                                    

question  under section  3E1.1  is not  whether  a defendant  has

mouthed  "a  pat recital  of the  vocabulary of  contrition," but

whether he has  accepted full responsibility for his  part in the

offense  of conviction  by  demonstrating  "candor and  authentic

remorse."   United States  v. Royer,  895 F.2d  28, 30 (1st  Cir.
                                   

1990);  accord, e.g., United  States v.  Uricoechea-Casallas, 946
                                                            

F.2d 162, 167 (1st Cir. 1991); United States v. Bradley, 917 F.2d
                                                       

601, 606 (1st Cir. 1990).  The  defendant has the task of proving

                    

     2This  offense  is  described in  paragraph  52  of  the PSI
Report.

     3We note in passing that  appellant does not come within the
narrow exception to Taylor, see 495 U.S. at 602, as  he proffered
                               
neither the indictment nor the jury instructions for the district
court's perusal.   The appellate record is,  of course, similarly
barren.

                                3

his  entitlement to  an acceptance-of-responsibility  credit, see
                                                                 

Bradley,   917  F.2d   at  606,   and   the  sentencing   court's
       

determination to withhold the credit may be set aside only  if it

is clearly erroneous.  See Royer, 895 F.2d at 29.
                                

          We discern no  clear error in this instance.   Dyer did

not  appear  for his  appointed  sentencing.   He  was thereafter

apprehended  in a  hotel  room,  under an  alias.   Given  Dyer's

boycotting of the scheduled day  of reckoning, the district court

acted  well within  its lawful  power in  declining to  award him

credit  for  acceptance  of responsibility.    See,  e.g., United
                                                                 

States v. Yeo, 936 F.2d 628, 628-29 (1st Cir. 1991).
             

          We need go  no further.4  Having carefully reviewed the

entire  record, we conclude,  without serious question,  that the

district  court  imposed  an  appropriate,  lawfully  constituted

sentence.

Affirmed.
        

                    

     4Since career  offender status  requires proof  of only  two
prior  convictions for predicate  offenses, we need  not consider
whether,  as the lower court  ruled, the convictions described in
paragraphs 50, 59a and 60, respectively, of the PSI, also qualify
as predicate offense convictions.

                                4